Title: From Alexander Hamilton to Nathan Rice, 14 September 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York Sepr. 14. 1799

Your letter of the Sixth of this month has been delivered to me. I have no objection to the discharge of Sewal Moore if he will procure a good and substantial person in his place. With regard to the pay to which he supposes himself to be entitled I would observe that it can not be advanced to him because altho’ he has served three months yet that service must be considered as merely a preparation for future and more important service. This last, in consequence of the discharge, will never be rendered to the US. You will take care that the business be so conducted as to involve no loss to the public.
With great consn   I am, Sir
Col. Rice
 